Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 11-13, 29-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. 7,225,886B1), in view of Hall et al. (U.S. 7871133B2) and  Hall et al. (U.S. 7641003B3). 
Regarding claim 1, Hall (‘886) discloses drill bit (100, figs. 1 and 4) for forming a wellbore through a geologic formation (116), the drill bit (100) comprising: a connector (fig. 1: threads at 102) configured for connection to a drill string (104), 
a bit body (101) coupled to the connector and defining a bit body rotational axis extending longitudinally therethrough (see figs. 1 and 4); 
an adjustable cutting structure (112, fig. 4: adjustable with spring 400) mounted on the bit body (101), the adjustable cutting structure (112, fig. 4: adjustable with spring 400) including at least one cutting element (801, fig. 8) protruding from a leading end of the bit body (see figs. 4, and 8) for penetrating the geologic formation (116); 
an adjustment mechanism (400 in fig. 4) disposed between the bit body (101) and the adjustable cutting structure (112) for supporting the adjustable cutting structure (112) at a plurality of axial positions with respect to the bit body (fig. 4: spring 400 biases the adjustable cutting structure 112 at a plurality of axial positions).
However, Hall (‘886) fail to teach wherein the adjustment mechanism comprises a fluidly isolated cavity defined in the bit body that is filled with a support material, wherein the support material is a compressible gas fully contained within the fluidly isolated cavity; and a seal defined between the adjustable cutting structure and the bit body to maintain the compressible gas in the cavity.  
  Hall et al. (‘133) teaches that it is known to bias a cutting element with a gas spring (gas springs comprise an elongated cylinder/fluidly isolated cavity filled with compressible gas, also see col. 4 lines 31-42). 
Both Hall (‘886) and Hall et al. (‘133) teach methods for biasing a cutter.  Hall et al. (‘133) also teaches that “the springs 110A may be Bellville springs, biased rings, coil springs, gas springs, rubber, an elastomeric material or combinations thereof” and that each spring provides “a variable pull down force” (col. 4, ll. 30-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the spring (400) of Hall (‘886), with the gas spring of Hall et al. (‘133), such that the adjustment mechanism comprises a fluidly isolated cavity in the bit body that is filled with a support material, wherein the support material is a compressible gas fully contained within the fluidly isolated cavity, for the predictable result of biasing and providing an automatic reaction when encountering formations of varying hardness. 
However, the combination of Hall (‘886) and Hall et al. (‘133) fail to teach a seal defined between the adjustable cutting structure and the bit body to maintain the compressible gas in the cavity. 
Hall et al. 003’ teach, in the same filed of endeavor, a bit body (208, fig. 7), an adjustable cutting structure (640), a spring (700), a seal (710) defined between the adjustable cutting structure (640) and the bit body (208); wherein the seal (710) prevent fluid from entering into the spring chamber and corroding spring (700; see fig. 7 and refer to col. 6 lines 40-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hall (‘886) and Hall et al. (‘133) to include a seal defined between the adjustable cutting structure and the bit body, as taught by Hall et al. 003’, for preventing fluid from entering into the gas spring chamber and corroding the gas spring (see fig. 7 and refer to col. 6 lines 40-46). Also, having the seal defined between the adjustable cutting structure and the bit body will maintain/isolate the compressible gas in the gas spring within the cavity.
Regarding claim 5, the combination of Hall (‘886), Hall et al. (‘133), and Hall et al. 003’ teach all the features of this claim as applied to claim 1 above; Hall (‘886) further discloses a fixed cutting structure (blade holding cutting elements 105, 110, see fig. 1) including at least one fixed cutting element (105, 110) mounted on the bit body (101) for rotation with the bit body about the bit body rotational axis. (see figs. 1 and 4).  
Regarding claim 6, the combination of Hall (‘886), Hall et al. (‘133), and Hall et al. 003’ teach all the features of this claim as applied to claim 1 above; Hall (‘886) further discloses wherein the fixed cutting structure comprises a plurality of fixed cutting elements (105, 110) mounted on the bit body (101)and circumscribing the adjustable cutting structure (see figs. 1 and 4).  
Regarding claim 11, Hall (‘886) discloses a drill bit (100, figs. 1 and 4) for forming a wellbore through a geologic formation (116), the drill bit (100) comprising: a connector (fig. 1: threads at 102) configured for connection to a drill string (104), 
a bit body (101) coupled to the connector and defining a bit body rotational axis extending longitudinally therethrough (see figs. 1 and 4); 
a fixed cutting structure (blade holding cutting elements 105, 110, see fig. 1) mounted on the bit body (101) and including at least one fixed cutting element (105, 110) thereon for rotation with the bit body about the bit body rotational axis (see figs. 1 4, and 18); 
an adjustable cutting structure (112, fig. 4: adjustable with spring 400) mounted on the bit body (101), the adjustable cutting structure (112) including at least one cutting element (801, fig. 8) protruding from a leading end of the bit body (see figs. 4, and 8) for penetrating the geologic formation (116); 
and an adjustment mechanism (400 in fig. 4) disposed between the bit body (101) and the adjustable cutting structure (112) for supporting the adjustable cutting structure (112) at a plurality of axial positions with respect to the at least one fixed cutting element (fig. 4: spring 400 biases the adjustable cutting structure 112 at a plurality of axial positions). 
However, Hall (‘886) fail to teach wherein the adjustment mechanism comprises a fluidly isolated cavity in the bit body that is filled with a support material, wherein the support material is a compressible gas fully contained within the fluidly isolated cavity. 
Hall et al. (‘133) teaches that it is known to bias a cutting element with a gas spring (gas springs comprise an elongated cylinder/fluidly isolated cavity filled with compressible gas, also see col. 4 lines 31-42). 
As both Hall (‘886) and Hall et al. (‘133) teach methods for biasing a cutter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the spring (400) of Hall (‘886), with the gas spring of Hall et al. (‘133), such that the adjustment mechanism comprises a fluidly isolated cavity in the bit body that is filled with a support material, wherein the support material is a compressible gas fully contained within the fluidly isolated cavity, for the predictable result of biasing and providing an automatic reaction when encountering formations of varying hardness. 
However, the combination of Hall (‘886) and Hall et al. (‘133) fail to teach a seal defined between the adjustable cutting structure and the bit body. 
Hall et al. 003’ teach, in the same filed of endeavor, a bit body (208, fig. 7), an adjustable cutting structure (640), a spring (700), a seal (710) defined between the adjustable cutting structure (640) and the bit body (208); wherein the seal (710) prevent fluid from entering into the spring chamber and corroding spring (700; see fig. 7 and refer to col. 6 lines 40-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hall (‘886) and Hall et al. (‘133) to include a seal defined between the adjustable cutting structure and the bit body, as taught by Hall et al. 003’, for preventing fluid from entering into the gas spring chamber and corroding the gas spring (see fig. 7 and refer to col. 6 lines 40-46).
Regarding claim 12, the combination of Hall (‘886), Hall et al. (‘133), and Hall et al. 003’ teach all the features of this claim as applied to claim 11 above; Hall (‘886) further discloses wherein the fixed cutting structure (blade holding cutting elements 105, 110, see fig. 1) comprises a plurality of fixed cutting elements (105, 110) peripherally mounted on the bit body and circumscribing the adjustable cutting structure (see figs. 2 and 4).  
Regarding claim 13, the combination of Hall (‘886), Hall et al. (‘133), and Hall et al. 003’ teach all the features of this claim as applied to claim 12 above; Hall (‘886) further discloses wherein the adjustable cutting structure (112) extends from a centrally-located aperture defined within the bit body (see figs. 2 and 4).  
Regarding claim 29, the combination of Hall (‘886), Hall et al. (‘133), and Hall et al. 003’ teach all the features of this claim as applied to claim 1 above; Hall (‘886) further discloses wherein the at least one cutting element (801, fig. 8) defines a leading end of the adjustable cutting structure (see figs. 4 and 8) and wherein the at least one cutting element is both rotationally coupled (figs. 1, 4, 8, and 18: as the drill bit rotates, the adjustable cutting structure rotates the at least one cutting element 801) to the bit body (101) and axially adjustable with respect to the bit body (axially adjustable by spring 400).  
Regarding claim 30, the combination of Hall (‘886), Hall et al. (‘133), and Hall et al. 003’ teach all the features of this claim as applied to claim 11 above; Hall (‘886) further discloses wherein the at least one cutting element (801, fig. 8) is both rotationally coupled (figs. 1, 4, 8, and 18: as the drill bit rotates, the adjustable cutting structure rotates the at least one cutting element 801) to the bit body (101) and axially adjustable with respect to the bit body (axially adjustable by spring 400).  
Regarding claim 32, the combination of Hall (‘886), Hall et al. (‘133), and Hall et al. 003’ teach all the features of this claim as applied to claim 1 above; Hall (‘886) further discloses wherein the adjustable cutting structure (112) extends from a centrally-located aperture defined within the bit body (see fig. 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 15-16, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. 7,225,886B1), in view of Hall et al. (U.S. 7871133B2) and  Hall et al. (U.S. 7641003B3) as applied to claims 1 and 11 above; and further in view of C.B. Day et al. (U.S. 2524428).
Regarding claims 7-8, 15-16, and 33, the combination of Hall (‘886), Hall et al. (‘133), and Hall et al. 003’ teach all the features of this claim as applied to claims 1 and 11 above; however, the combination of Hall (‘886), Hall et al. (‘133), and Hall et al. 003’ fail to teach the adjustable cutting structure comprises one or more rotational cutting members mounted about respective roller axels obliquely supported with respect to the bit body rotational axis on the adjustable cutting structure, wherein the roller axel is generally perpendicularly arranged with respect to the bit body rotational axis, wherein the one or more rotational cutting members comprises a pair of counter-rotational cutting members extending to opposite radial sides of the bit body rotational axis. 
	C.B. Day et al. teach a drill bit (see figs. 1-4) comprising one or more rotational cutting members (19, 20) mounted about a roller axel (18) obliquely supported with respect to the bit body rotational axis (see figs. 1-4), wherein the roller axel (18) is generally perpendicularly arranged with respect to the bit body rotational axis (see figs. 1-4), wherein the one or more rotational cutting members (19, 20) comprises a pair of counter-rotational cutting members (19 and 20 are mounted on opposing sides of the rotational axis of the bit, and will therefore counter-rotate upon rotation of the bit) extending to opposite radial sides of the bit body rotational axis (see figs. 1-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable cutting structure of Hall (‘886), as modified by Hall et al. (‘133) and Hall 003’ to include one or more rotational cutting members mounted about a roller axel obliquely supported with respect to the bit body rotational axis on the adjustable cutting structure, wherein the roller axel is generally perpendicularly arranged with respect to the bit body rotational axis, wherein the one or more rotational cutting members comprises a pair of counter-rotational cutting members extending to opposite radial sides of the bit body rotational axis, as taught by C.B. Day et al., for facilitating the drilling process as the bit cuts through the underground rock formation.
Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. 7,225,886B1), in view of Hall et al. (U.S. 7871133B2) and  Hall et al. (U.S. 7641003B3) as applied to claims 1 and 11 above, and further in view of Bailey et al. (U.S. 4865137).
Regarding claim 35, the combination of Hall (‘886), Hall et al. (‘133), and Hall et al. 003’ teach all the features of this claim as applied to claims 1 and 11 above; however, the combination of Hall (‘886), Hall et al. (‘133), and Hall et al. 003’ is silent to the seal comprises an o- ring seal.
Bailey et al. teach a drill bit comprising an O-ring seal (88, fig. 3) between a cutter (50) and a bit body (see fig. 3) to prevent loss of grease which lubricates bearings (80, see fig. 3 and refer to col. 5 lines 55-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hall (‘886), Hall et al. (‘133), and Hall et al. 003’ to have the seal comprises an O-ring seal, as taught by Bailey et al., for the purpose of substituting one type of seal for another to achieve the predictable result of sealing the spring chamber to prevent corrosion of the gas spring.
Response to Arguments
Applicant's arguments filed on 09/14/2022 have been fully considered but they are not persuasive. 
Applicant has amended independent claim 11 with the allowable subject matter of canceled claim34. 
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection over Hall et al. (U.S. 7641003B3) above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/10/02/2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672